Frazer, J.
This was a suit (originating before a justice of the peace) by the appellee against the appellant, to recover for work and labor. The defense was, that the appellant had been compelled, as garnishee in a. suit before a justice of the peace in Ohio against the plaintiff) to pay the indebtedness there. Without first showing that, according to the laws of Ohio, the magistrate there had jurisdiction of the matter, or that the particular- cause had been brought within his cognizance by such notice as the laws of that State may require, a transcript ©f the proceedings was offered in evidence and excluded. This ruling presents the only question here, and from the appellee we have no argument upon it. On behalf ©f the appellant there comes *151no question as to the intrinsic correctness of the ruling below, but it is said that the objection made below .to the transcript as evidence was not based upon the matter of jurisdiction, and that if it had been, the necessary evidence to obviate the objection might have been produced. The bill of exceptions, however, fails to sustain this statement, it being silent as to the particular reason urged by counsel or acted upon by the court as the foundation of the objection. Uor is this, perhaps, important. This court will not, ordinarily, reverse a correct judgment merely because the court below may have acted upon a bad reason.
W. F. Niblack, W. H. FeWolf, and T. Gazlciy, for appellant.
J. S. Pritchett and O. F. Becker, for appellee.
It is certain that there was no error in the ruling. It is well settled, that the proceedings of courts of inferior jurisdiction will be deemed of no validity unless their jurisdiction is affirmatively shown.
Judgment affirmed, with costs.